 Case 1:21-cv-00141-HYJ-PJG ECF No. 3, PageID.26 Filed 02/18/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 In re:
                                                          Bankruptcy Case No. 19-03599
 DOVIE J. JOHNSON-LIPSEY
                                                          Adversary Proceeding No. 20-80055
       Debtor.
 _________________________________/

 THOMAS C. RICHARDSON, Chapter 7
 Trustee

           Plaintiff,                                     Case No. 1:21-cv-141

 v.                                                       Hon. Hala Y. Jarbou

 STRICJAVVAR FLOYD STRICKLAND,

           Defendant.
 ____________________________/
      ORDER APPROVING AND ADOPTING REPORT AND RECOMMENDATION

          The Court has reviewed the Report and Recommendation (ECF No. 1-1) filed by the United

States Bankruptcy Judge in this action regarding the Plaintiff’s Second Motion for Default

Judgment against the Defendant Stricjavvar Floyd Strickland. The Report and Recommendation

was duly served on the parties, and no objections have been filed under FED. R. BANKR. P. 9033

and LCivR 83.2(b).

          ACCORDINGLY, IT IS ORDERED:

          1. The Report and Recommendation of the Bankruptcy Judge, filed January 22, 2021, is

             APPROVED AND ADOPTED as the Opinion of this Court.

          2. The transfer of the Motorhome to the Church is AVOIDED as a constructively

             fraudulent transfer under 11 U.S.C. § 548.
Case 1:21-cv-00141-HYJ-PJG ECF No. 3, PageID.27 Filed 02/18/21 Page 2 of 2




     3. The Plaintiff’s Second Motion for Default Judgment is GRANTED and judgment is

         entered in favor of the Plaintiff Trustee, authorizing Plaintiff to recover the Motorhome

         from the Defendant, plus costs in the amount of $350.00, for the reasons stated in the

         Report and Recommendation.




Dated:    February 18, 2021                         /s/ Hala Y. Jarbou
                                                   HALA Y. JARBOU
                                                   UNITED STATES DISTRICT JUDGE




                                               2
